Citation Nr: 1537836	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as myocardial infarction, as due to herbicide exposure.

2.  Entitlement to service connection for abdominal aortic aneurysm.  


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1962 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1. On October 14, 2014, the Board issued a remand regarding the issues on appeal.

2. In August 2015, the Board received notification from the Social Security Administration that the Veteran died in January 2014.  


CONCLUSIONS OF LAW

1. Due to the Veteran's death in January 2014, the Board's Remand issued on October 14, 2014, addressing the issues of entitlement to service connection for ischemic heart disease and abdominal aortic aneurysm is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2015).

2. Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded these claims in October 2014.  Unfortunately, the Board subsequently learned that the Veteran had died prior to this decision, on January 16, 2014.  As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015).

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2015).  The Board may also correct an obvious error of record on its own motion.  38 U.S.C.A. § 7103(c).  Because the appeal did not survive the Veteran's death, the Board decision was in error.  Accordingly, the October 14, 2014 Board Remand addressing the issues of entitlement to service connection for ischemic heart disease and abdominal aortic aneurysm is hereby vacated.

Additionally, because the Veteran died during the pendency of the appeal, as a matter of law, the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2015).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2015).



	(CONTINUED ON NEXT PAGE)



ORDER

The October 2014 Board Remand addressing the issues of entitlement to service connection for ischemic heart disease and abdominal aortic aneurysm is vacated.

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


